Title: Thomas Jefferson to Patrick Gibson, 23 April 1820
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							Apr. 23. 20.
						
					
					After the departure of our mail of yesterday, I recieved a letter from mr Yancey at the Poplar Forest dated on the 12th saying that on that day or the morrow a boat would leave Lynchburg with 7. hhds of my tobo weighing about 10,000 ℔. he speaks of 6. of them of excellent quality for which he could that day have 8½.D. in Lynchburg. perhaps it would have been better he should have taken it, as the quality seems more esteemed there than in Richmond. till within a few years it was in a line in Richmond with the superior crops: but latterly either the fashion or quality seems to have changed. I have reserved that part of my produce for a remittance of 675.D. to Europe. I will therefore pray you, when the proceeds are in hand to remit the sum of 675.D. to John Vaughan of Philadelphia, and when sold to give me notice that I may inform him of it’s application. I salute you with friendship & respect.
					
						
							Th: Jefferson
						
					
				 